                              Case 16-50644-btb        Doc 49     Entered 09/19/19 12:01:46       Page 1 of 2



                          1    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          2    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          3    Telephone: (775) 324-2800
                               Facsimile: (775) 324-1818
                          4    E-mail: notices@bankruptcyreno.com
                          5    Attorney for Patrick Canet,
                               Judicial Liquidator and
                          6    Foreign Representative
                          7                            UNITED STATES BANKRUPTCY COURT
                          8                                      DISTRICT OF NEVADA
                          9    IN RE:                                          CASE NO.       BK-N-16-50644-BTB
                                                                               CHAPTER        15
                        10     GHOLAM REZA JAZI ZANDIAN,
                                                                               DECLARATION OF JEFFREY
                        11              Debtor in a Foreign Proceeding.        HARTMAN IN OPPOSITION TO
                                                                               MOTION TO DISMISS
                        12
                                                                               Hearing Date: October 1, 2019
                        13                                                /    Hearing Time: 2:00 p.m.
                        14              Jeffrey L. Hartman, under penalty of perjury of the laws of the United States,
                        15 declares:
                        16              1. I am an attorney in good standing with the State Bar of Nevada and am admitted
                        17 to practice in this Court. I have personal knowledge of the matters stated herein
                        18              2. On June 23, 2016, the Court conducted a hearing on the Petition by Patrick Canet
                        19 (“Liquidator Canet”), for recognition of a foreign proceeding (“Petition”) pending in France,
                        20 DE 1, against Gholam Reza Jazi Zandian (“Zandian”).
                        21              3. The Petition was opposed by Jed Margolin (“Margolin Objection”). DE 13. The
                        22 Court directed Liquidator Canet to provide additional information and set August 10, 2016
                        23 for a continued hearing on the Petition. The continued hearing date was scheduled to be
                        24 September 9, 2016.
                        25              4. On August 3, 2016, I filed a Status Report And Reply Re: French Proceeding
                        26 Against Zandian. DE 18 and 18-1. The attachments to DE 18, identified Liquidator Canet
                        27 as the liquidator in the French proceeding against Zandian.
                        28 ///


    Hartman & Hartman
510 West Plumb Lane, Ste. B
    Reno, Nevada 89509
      (775) 324-2800
                              Case 16-50644-btb     Doc 49    Entered 09/19/19 12:01:46       Page 2 of 2



                          1          5. Following the filing of the Status Report and Reply, on September 7, 2016, I sent
                          2 an e-mail to Margolin’s counsel, Steve Abelman, with a draft Order Granting Petition For
                          3 Recognition And Chapter 11 Relief. Exhibit A.
                          4          6. On September 13, 2016, Mr. Abelman sent me an e-mail in reply, advising that
                          5 the draft form of Order was acceptable. Exhibit B. Through inadvertence on my part, the
                          6 proposed Order did not get lodged and was never entered.
                          7          DATED: September 19, 2019.
                          8
                          9
                                                                          /S/ Jeffrey L. Hartman
                        10                                                Jeffrey L. Hartman, Esq.
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


    Hartman & Hartman
510 West Plumb Lane, Ste. B
    Reno, Nevada 89509
      (775) 324-2800                                                       2
